In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                         No. 15-0684V
                                    Filed: October 27, 2015
                                          Unpublished

****************************
ROBERT NOLOP,                         *
                                      *
                  Petitioner,         *      Damages Decision Based on Proffer;
                                      *      Influenza (Flu) Vaccine; Shoulder Injury
                                      *      Related to Vaccine Administration
SECRETARY OF HEALTH                   *      (SIRVA); Special Processing Unit
AND HUMAN SERVICES,                   *      (SPU)
                                      *
                  Respondent.         *
                                      *
****************************
Mark Paul Schloegel, Popham Law Firm, Kansas City, MO, for petitioner.
Claudia Barnes Gangi, U.S. Department of Justice, Washington, DC, for respondent.

                               DECISION AWARDING DAMAGES1

Dorsey, Chief Special Master:

       On June 30, 2015, petitioner filed a petition for compensation under the National
Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 [the “Vaccine
Act”]. Petitioner alleges that he suffered a shoulder injury related to vaccine
administration (“SIRVA”) as a result of an influenza vaccine he received on October 24,
2012. Petition at 1. The case was assigned to the Special Processing Unit of the
Office of Special Masters.

        On September 28, 2015, the undersigned issued a ruling on entitlement, finding
petitioner entitled to compensation. On October 26, 2015, respondent filed a proffer on
award of compensation [“Proffer”] stating that petitioner should be awarded $86,885.92.
Proffer at 3. In the Proffer, respondent represents that petitioner agrees with the


1
  Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified as amended
at 44 U.S.C. § 3501 note (2006)). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
proffered award. Based on the record as a whole, the undersigned finds that petitioner
is entitled to an award as stated in the Proffer.

        Pursuant to the terms stated in the attached Proffer, the undersigned awards:

        a lump sum payment of $86,885.92, in the form of a check payable to
        petitioner, Robert Nolop, representing compensation for pain and suffering
        ($85,000.00), and past unreimbursable expenses ($1,885.92). This amount
        represents compensation for all damages that would be available under § 300aa-
        15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision.3

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                      2
                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS

____________________________________
                                    )
ROBERT NOLOP                        )
                                    )
                  Petitioner,       )
                                    )                        No. 15-684V
      v.                            )                        Chief Special Master Dorsey
                                    )                        ECF
SECRETARY OF HEALTH AND             )
HUMAN SERVICES,                     )
                                    )
                  Respondent.       )
____________________________________)

             RESPONDENT’S PROFFER ON AWARD OF COMPENSATION

        On June 30, 2015, Robert Nolop (“petitioner”) filed a petition for compensation under the

Vaccine Act. Petitioner alleges that he received an influenza vaccine in his left arm on October

24, 2012, and subsequently suffered from a shoulder injury related to vaccine administration

(“SIRVA”) secondary to the vaccination. Petition at 1. The Secretary of Health and Human

Services (“respondent”) filed a Vaccine Rule 4(c) report, conceding that petitioner suffered

SIRVA, and recommending that the Court award petitioner compensation. On September 28,

2015, the Chief Special Master issued an Entitlement Decision and a Damages Order.

Respondent hereby submits the following proffer regarding the award of compensation.


   I.   Items of Compensation

        A. Future Medical Care Expenses

        Respondent proffers that based on the evidence of record, petitioner is not entitled to an

award for projected unreimbursable medical care expenses incurred from the date of judgment as

provided under 42 U.S.C. § 300aa-15(a)(1)(A). Petitioner agrees.



                                                 1
          B. Lost Earnings

          Respondent proffers that based on the evidence of record, petitioner is not entitled to an

award for lost earnings as provided under the Vaccine Act, 42 U.S.C. § 300aa-15(a)(3)(A).

Petitioner agrees.

          C. Pain and Suffering

          Respondent proffers that the Court should award Robert Nolop a lump sum of $85,000.00

for his actual and projected pain and suffering. This amount reflects that the award for projected

pain and suffering has been reduced to net present value. See § 300aa-15(a)(4). Petitioner

agrees.

          D. Past Unreimbursable Expenses

          Evidence supplied by petitioner documents Robert Nolop’s expenditure of past

unreimubursable expenses as a result of his vaccine-related injury. Respondent proffers that the

Court should award Robert Nolop a lump sum of $1,885.92 for past unreimbursable expenses as

provided under the Vaccine Act, 42 U.S.C. § 300aa-15(a)(1)(A). Petitioner agrees.

          E. Medicaid Lien

          Petitioner represents that there are no outstanding Medicaid liens related to his vaccine-

related injury.


    II. Form of the Award

          The parties recommend that the compensation provided to petitioner should be made

through a lump sum payment as described below and request that the Chief Special Master’s

decision and the Court’s judgment award the following 1: a lump sum payment of $86,885.92,



1
  Should petitioner die prior to entry of judgment, the parties reserve the right to move the Court for appropriate
relief. In particular, respondent would oppose any award for future pain and suffering.

                                                           2
representing compensation for pain and suffering ($85,000.00), and past unreimbursable

expenses ($1,885.92), in the form of a check payable to petitioner, Robert Nolop.


   III. Summary of Recommended Payment Following Judgment


Lump sum payable to petitioner:                                    $86,885.92

                                            Respectfully submitted,

                                            BENJAMIN C. MIZER
                                            Principal Deputy Assistant Attorney General

                                            RUPA BHATTACHARYYA
                                            Director
                                            Torts Branch, Civil Division


                                            VINCENT J. MATANOSKI
                                            Deputy Director
                                            Torts Branch, Civil Division

                                            GLENN A. MACLEOD
                                            Senior Trial Counsel
                                            Torts Branch, Civil Division

                                            /s/ Claudia B. Gangi
                                            CLAUDIA B. GANGI
                                            Senior Trial Attorney
                                            Torts Branch, Civil Division
                                            U.S. Department of Justice
                                            P.O. Box 146
                                            Ben Franklin Station
                                            Washington, D.C. 20044-0146
                                            Direct dial: (202) 616-4138


Date: October 26, 2015




                                               3